              Case 2:19-cv-00212-ECM-SMD Document 1 Filed 03/23/19 Page 1 of 3

                                                                                                       ic)A.
                                                                                                            C i!%
                                                                                                               ) /1
                          IN THE UNITED STATES DISTRICT COURT FOR THE                           la./ 1,
                                  MUDDLE DISTRICT OF ALABAMA                                         '7,419
                                  Nov-44tek-1/V        DIVISION
                                                                                        A         ^)   • /4/
                                                                                            0/1
                                                                                              /                or     s,9
                                                                                                  .
           -e}r-                Jfill
                              Se,                    )
                                                     )
                                                     )
              Plaintiff(s),                          )         CIVIL ACTION NO.        a:iq -cv-ala -ex,m- smb
                                                     )
                                                     )         JURY DEMAND(MARK ONE)
                                                     )
              v.                                     )         2<S            ONO
[4.                vl               s                )
                                                     )
                                                     )
              Defendant(s).

                                                    COMPLAINT

      1.   Plaintiff(s)' address and telephone nurnber:        fi,o, gdx
       (1 34    ss216 g 3
                                ,   A-1,c,b4mat3a.              — Lc, %-f


      2.      Narne and address of defendant(s):                 kt         Ik         eA" ck          1,
      „5-00                          At.SiK Sfy=e-e+
                                          1-1 0 2-0 a,


      3.      Place of alleged violation of civil rights: /14 014           dINCery)        4--te-,frb4
      4.      Date of alleged violation of civil rights:         —8—             lc/

      5.      State the facts on which you base your allegation that your constitutional rights have been
              violated: Vt`c.1 1.,4--Nst, a      -Het.. .k  .t5y-,--)ci We_ Cca,re_.         4.-4
      Ø r2-s-c G\ o P c-cJi,,-Fic- cL c_.4--, 15 'a--                sit,tri- Qt-viAtstA4-1
        P .,,,i- t-e-4. -1
                         - -
                           c >    eS e, 1 61..
                                             1.-- 4-
                                                   4 , 14
                                                        , 1
                                                          ,e_      4-4„..e,  AA.L.,e-sfri...3 i---6, tile-
         4-11-c- Z,- LA-) L.._ kt‹,fr. ce_ ,_                -1"/A, - P.--.4‘ire---c) i i-e ,..)- te--
        ein -t_ ct             71-3,a v-._                  cA.              I 1A.ct-d .141A,400 t--
        14-1011-flk i-y       pet)c-ciLe-sahr   _          "Mt— pl...cikv-s


                                                           1
      Case 2:19-cv-00212-ECM-SMD Document 1 Filed 03/23/19 Page 2 of 3



6.    Reliefrequested:    c/t/ktr            et,J                  kLi
 fic,                                                              /9

                                                    . u.c."'i /0                   .).).. (-
                                                   '7,2-/,:' (;',v /44,,                 'JO
                                                       -4-1(, -. ipLfe
                                                               0/67- • On, C.,,        j
                                                                    `')/{_:/. AJ,
                                                                               /(P/"




Date: /11,A,,kcl. 23
                   /     2_01?                             3—ettde—S
                                              rdk,
                                         Plaintiff(s) Si ature




                                     2
                                    Case 2:19-cv-00212-ECM-SMD Document 1 Filed 03/23/19 Page 3 of 3




PRIORITY                                                     SAME Gl EAA:11:.®
 *MAIL*                                                      EXPOS : Iv:sr14
                                                             sowIC , mg
                                                                   w NA
                                                             • A NE ie..-


EXPRESS4
                                                                                 3o4
                                                                                                   •   _ 177
                                                                                                       ,.--:

FLAT RATE ENVELOPE
ONE RATE * ANY WEIGHT"




                                                •
                        . . •




1 1 1 IIIIIIIIIIIIIIIIIIIIIE,1„,u,,201,
 PS10001000006                  0D:12.5 x 9.5
                                                                                           UNITEDSTATES
                                                                                       MilPOSTAL SERVICE
